ITEMID: 001-77714
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: RACISZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Adam Racisz, was a Polish national who was born in 1950 and lived in Warszawa. He died on 17 September 2004. His application is pursued by his daughter –Ms Monika Racisz.
The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 4 May 1993 the applicant lodged an action with the Warsaw District Court for division of matrimonial property.
The court held 22 hearings.
Numerous hearings were adjourned during the proceedings. The reasons for the adjournments were: necessity of taking evidence from the case file of the applicant’s divorce proceedings, the request of the applicant’s former wife (“the other party”) to adjourn a hearing, the other party’s absence as she had not been summoned properly, the applicant’s absence, the other party’s request to appoint her a legal-aid lawyer, the other party’s request to appoint her a new legal-aid lawyer, ordering an expert opinion, the other party’s lawyer’s illness, the judge’s illness, the fact that the other party’s attorney had not been properly summoned and the other party’s illness.
On 7 July 2003 the parties concluded a friendly settlement.
On 14 July 2003 the court discontinued the proceedings as a friendly settlement had been concluded.
On 17 September 2004 the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) entered into force. It lays down various legal means designed to counteract and/or redress the undue length of judicial proceedings. A party to pending proceedings may ask for the acceleration of those proceedings and/or just satisfaction for their unreasonable length under section 2 read in conjunction with section 5(1) of the 2004 Act.
On 18 January 2005 the Supreme Court (Sąd Najwyższy) adopted a resolution (no. III SPP 113/04) in which it ruled that while the 2004 Law produced legal effects as from the date of its date of entry into force (17 September 2004), its provisions applied retroactively to all proceedings in which delays had occurred before that date but only when they had not yet been remedied.
Article 922 §1 of the Civil Code deals with transmission of rights and obligations of a deceased person:
“Pecuniary rights and obligations of the deceased are transmitted at the time of his/her death to another person or persons in conformity with the regulations of this chapter.”
